Filed Pursuant to Rule 433 Issuer Free Writing Prospectus Dated June 6, 2013 (To Prospectus dated June 5, 2013) Registration Statement No. 333-187164 June © 2+ CO 1 Introduction •We are a fast-growing ultra-premium wine company •Focused on the highest growth category of wine industry •We pioneered new & innovative private labelpartnerships with major retailers •We have the team and the retailer relationships to achieve scale Our Brands Sold through Trader Joe’s - to be our best selling wine in FY13 - FY14 New label launched with Safeway featuring a novel paper bottle Highest end label - sells direct to consumer 2 We produce and sell over 30 brands, some in partnership with major retailers, and some independently © 2+ CO 3 Key Customers Major distribution partners include Young’s and RNDC Trader Joe’s, Total Wine and Safeway are the largest retail partners, together accounting for over 50% of sales © 2+ CO 4 Disruption of Wine Distribution Model Wineries grow and produce wine, build inventory, and work with distributors to sell it through traditional 3-tier system Winery starts small, producing wine & label Works toward a wine publication rating Gets on restaurant wine lists Grow sales team Rely on distributors for shelf placement Traditional Model © 2+ CO Disruption of Wine Distribution Model •We disrupt the traditional wine industry by working directly with retail partners to develop pricing and packaging before producing the wine •We get access to retailers’ data on what wines and packaging are in demand •Private label brands go straight to shelf with premium placement 5 Our Model © 2+ CO 6 Market Overview Sources: The Wine Institute Source: Nielsen, 2010 data % of Private label Wine Sales Total US Wine Sales US UK Australia Penetration of US private label sales from 3.7% to 15% equates to approximately a $4 billion revenue opportunity •US is world’s largest wine market, growing 5% annually in the last 10 years •Private label segment growing rapidly, at 20% unit growth in 2010, and remains under-penetrated © 2+ CO Competitive Pressures : The 3-Tier Model Producers Distributors Retail Outlets “Big 6” Southern Charmer Sunbelt RNDC Glazers Youngs Wirtz CA Wine Producers National Distribution Top 4 65% of shipments Big 6 est. 80% of total To compete with powerful producers and suppliers for this growing market, grocery retailers have turned to private labels to gain margin, customer loyalty and differentiation. 7 EJ Gallo Wine Group Constellation Trinchero Bronco All Others © 2+ CO 8 Business Strategy - Paperboy Case Study •A significant case order from Safeway to launch brand •We deliver a premium product for the $10-25 price market •Innovative paper bottle is 80% lighter than a glass bottle and a 67% lower carbon footprint, with better insulation properties •Target market is early adopters / eco-friendly Millennials, outdoor enthusiasts, and hipsters looking for the next new thing •We can scale quickly and without additional capital as we source from bulk market •We own the Paperboy brand - after 90 days of exclusivity, we can sell it through other retailers © 2+ CO Product Overview •We have over 30 brands in our product lines •Three brands each account for more than 10% of sales, including Dearly Beloved, Sauvignon Republic and Healdsburg Ranches •FY2013 Top selling brands include: -Direct to Consumer - Truett-Hurst, VML -Traditional 3-Tier Distribution:Healdsburg Ranches, Stonegate, Bradford Mountain -Private Label - Dearly Beloved and Sauvignon Republic for Trader Joes; Curious Beasts, Paper Boy, Schucks and Fuchsia series for Safeway, Eden Ridge and Harbor Front for Total Wine Dearly Beloved (PL) Savignon Republic (PL) Healdsburg Ranches/ (3T) Hobson Estate/ Kiarna (PL) Curious Beast (PL) Paper Boy (PL) Schucks (PL) Top three brands account for just under 40% of sales 12 brands sell in excess of 10,000 cases California Square (PL) Stonegate Collection (3T) Fuchsia (Rose/White) (PL) Truett Hurst (DTC) Harbor Front (PL) 3T 3 TierPL Private LabelDTC Direct to Consumer 9 © 2+ CO Sourcing •500 acres of Partner-Owned vineyards from vineyards in Russian River, Dry Creek, Mendocino County •1,500 tons from Robert Hall in Paso Robles •500 tons from contracted other growers in Mendocino •Majority of contracts with growers are at 4+ years in length •We augment our grape growing and winemakingwith select spot market bulk wine purchases - best of all three models. 10 © 2+ CO Truett Hurst Winery was established in 2007 by the partnership of the Hurst’s and Dolan’s.
